     Case 2:19-cv-00482-MCE-AC Document 22 Filed 04/06/21 Page 1 of 1


1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10

11    WILLIAM BERNAL, et al.,                            No. 2:19-cv-00482-MCE-AC
12                       Plaintiffs,
13              v.                                       AMENDED ORDER
14    SACRAMENTO COUNTY SHERIFF
      DEPARTMENT, et al.,
15
                         Defendants.
16

17          Presently before the Court is Plaintiff’s Motion for Extension of Time to Conduct

18   Non-Expert Discovery.1 ECF No. 18. Good cause having been shown, that Motion is
19   GRANTED. The discovery cutoff, with the exception of expert discovery, shall hereby be
20   extended to a date not later than sixty (60) days following the date this Order is
21   electronically filed. All remaining dates shall be calculated based on this continued date
22   as set forth in the Court’s Initial Pretrial Scheduling Order, ECF No. 4. No further
23   extensions will be granted.
24          IT IS SO ORDERED.

25   Dated: April 6, 2021

26

27
            1 Because oral argument would not have been of material assistance, the Court ordered this
28   matter submitted on the briefs. See E.D. Cal. Local R. 230(g).
                                                        1
